 



Exhibit No. 10.6
Summary of Outside Director Compensation
   Each outside director of Centex Corporation will receive the following
compensation for his or her services as a director:
    ·    The compensation package consists of annual compensation having a value
of $300,000. No separate meeting fees will be payable for attending board and
committee meetings.
   One-third of the annual compensation amount will be paid in the form of cash,
payable in monthly installments.
   One-third of the annual compensation amount will be paid in the form of
restricted stock, to be issued at the beginning of the Board year commencing
immediately after the annual meeting of stockholders. The number of shares
awarded will be based on the market price of the common stock on the date of
grant. Restricted stock awards will vest immediately but will be subject to
certain restrictions set forth in the Plan and the award agreement. Generally,
the restrictions will lapse three years after the anniversary of the date of
grant. The restrictions will terminate immediately upon the director’s
retirement, death or disability or upon a change in control. These restricted
stock awards to directors will be made under the Corporation’s
stockholder-approved Amended and Restated Centex Corporation 2003 Equity
Incentive Plan and the terms of restricted stock award agreements.
   One-third of this annual compensation amount will be paid in the form of
stock options, to be granted at the meeting of the Compensation and Management
Development Committee of the Board of Directors held in July after the board
service year for which the options are granted. The number of shares of common
stock subject to these awards will be determined based on the Black-Scholes
valuation methodology as of the date of grant. Options granted to directors will
vest upon grant. These stock option awards to directors will be made under and
pursuant to the Corporation’s stockholder-approved Amended and Restated Centex
Corporation 2001 Stock Plan and the terms of stock option award agreements.
   Directors joining the Board during a Board year will receive a pro-rata
portion of the compensation based upon the effective date of their election to
the Board.
    ·    The chairperson of the Audit Committee will receive additional
compensation of $25,000, payable in monthly installments. The chairperson of
each of the Compensation and Management Development Committee and the Corporate
Governance and Nominating Committee will receive additional compensation of
$20,000, payable in monthly installments.
    ·    The lead director will receive additional compensation of $35,000,
payable in monthly installments.
    ·    Directors will be entitled to other compensation pursuant to existing
plans in which they are eligible to participate, including group medical
insurance and travel benefits.

 